 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MONICA RAEL and ALYSSA                              Case No.: 3:16-cv-00370-GPC-LL
     HEDRICK, on behalf of themselves and
12
     all others similarly situated,                      ORDER DISMISSING WITHOUT
13                                     Plaintiffs,       PREJUDICE AMENDED MOTION
                                                         FOR SETTLEMENT AND
14   v.                                                  PROVISIONAL CLASS
15                                                       CERTIFICATION
     THE CHILDREN’S PLACE, INC., a
16   DELAWARE corporation, and DOES 1-
                                                         ECF No. 58.
     50, inclusive,
17
                                      Defendant.
18
19
           On November 22, 2017, Plaintiffs Monica Rael and Alyssa Hedrick filed an
20
     unopposed motion for preliminary approval of settlement and provisional class
21
     certification. ECF No. 36. On April 2, 2018, the Court stayed proceedings pending the
22
     Ninth Circuit’s decision on the petitions for rehearing en banc in In re Hyundai & Kia
23
     Fuel Economy Litigation, 881 F.3d 679 (9th Cir. 2018). ECF No. 48. On June 17, 2019,
24
     the Court lifted the stay. ECF No. 57. Then, on October 25, 2019, Plaintiffs amended
25
     their motion for preliminary approval of settlement and provisional class certification.
26
     ECF No. 58. Plaintiffs noticed the motion for a hearing on November 1, 2019. Id.
27
28

                                                     1
                                                                               3:16-cv-00370-GPC-LL
 1         “Local rules have the ‘force of law’ and are binding upon the parties and upon the
 2   court.” Prof’l Programs Grp. v. Dep’t of Commerce, 29 F.3d 1349, 1353 (9th Cir. 1994)
 3   (citations omitted). Per the local rules of this District, parties must obtain a hearing date
 4   for any motion where the “court’s ruling is necessary.” CivLR 7.1.e.1. Unless the Court
 5   grants permission to file with reduced time, the motion must be filed at least “twenty-
 6   eight (28) days prior to the date for which the matter is noticed.” Id. Where a party fails
 7   to comply with the local rules in filing a motion, a court may dismiss the motion. See
 8   Atchinson, Topeka & Santa Fe Ry. Co. v. Hercules Inc., 146 F.3d 1071, 1074 (9th Cir.
 9   1998) (“District courts have inherent power to control their dockets.”).
10         Here, Plaintiff’s motion was filed within one week of the proposed hearing date,
11   and that date was not obtained at the time of filing. Consequently, the Court DISMISSES
12   Plaintiff’s motion for failure to comply with Local Rule 7.1.e.1. Plaintiff may obtain a
13   hearing date by calling chambers, and then re-file the motion with that date.
14         IT IS SO ORDERED.
15
16   Dated: October 31, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                  3:16-cv-00370-GPC-LL
